DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-6 in the reply filed on 1-25-2021 is acknowledged.  Claims 7-10 are withdrawn from consideration.  The restriction is made final.

Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, line 3, “to have” should be --having--.  In line 19, the number “7” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2 “a board type of a frame” is set forth.  The specification, page 8, lines 3-5 describes a frame 3 comprising a pair of board members 11.  It is not clear 
In claim 1, line 10, the term --the-- should precede “direction” since an “axle line direction” is previously set forth in line 5.
In claim 1, line 14, Examiner suggests deleting “temporarily” since the specification describes that the end part (25) of the collecting electrode (5) has an elastic property for easily insertion into the frame holes, this elastic property is not temporary. 
Claim 1, line 15 recites the limitation "the end parts".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, lines 3 and 4 set forth “an end part” singular.
Claim 1, line 15 recites “both of the collecting electrode”, it is not clear what the scope of this limitation is since only a single “collecting electrode” is set forth in lines 2 and 3.
Claim 1, line 16 recites “a surface of a plate member protruded out of the plate member on being inserted”, it is not clear how a surface of a plate member protrudes out of a plate member?  It appears that in lines 15 and 16 Applicant is trying to claim what is happening in Fig. 11, wherein both end parts (25) of the collecting electrode (5) are inserted into assembling holes (18) in the board members (11) by folding over to create the boundary part (21) which secures the collecting electrode to the board members (11).
Claim 1 recites the limitation "the axil direction" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 sets forth an “axle line 
Claim 1, lines 21 and 22 recite “the connecting means in an adjacent inner part of the connecting means”, this seems like a redundant statement and the language “adjacent inner part” is not described.
Claim 1 recites the limitation "the axial direction" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations "the rectangular metal board object" in line 3, “the rectangular metal board S object” in line 4 and “the metal board S” in line 6. There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the board member" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “plurality of discharging core” which should be --plurality of discharging cores--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Connecting means in claim 1, lines 20-22 is interpreted to means the wire connection 31 having a front angled part 32 and a rear angled part 34 as described in the specification, page 10, lines 1-4.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-6 would be allowable as they depend from allowable claim 1. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, in the electrical dust filter manufacturing art, does not .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725